An act of the legislature, passed May 20, 1880 (chap. 328, § 4), required the common council of the city of Troy to elect, within ten days after the passage of that act, four persons as police commissioners, who should "hold their office until the Tuesday succeeding the second Monday of November in the year 1880." The act further provided that upon the last-named date the said common council should elect four police commissioners, two of whom should hold for a term of two years, and two for a term of four years. On the 27th day of May, 1880, a majority of the common council, in the absence of the minority, elected four commissioners who took the oath of office and entered upon their duties. The relator, claiming that the action of the majority of the common council *Page 576 
was invalid and null, and that the duty imposed by the statute remained unperformed, applied for a writ of mandamus to compel the performance of that duty. The writ was refused and the General Term affirmed the order.
The official term, therefore, over which the controversy arose has already ended. Nobody can be appointed for the disputed period since it has already gone. The new election has presumably occurred, and nothing remains but the abstract question who was right. We do not decide mere abstract questions from the determination of which no practical result can follow. In such cases we have heretofore dismissed the appeal, and see no reason for changing the rule now. (The People ex rel. The Board ofPublic Instruction of Albany v. The Common Council, decided June 3, 1879.)*
Appeal dismissed, without costs.
All concur.
Appeal dismissed.
* In the case referred to the court declined to hear the appeal, as by lapse of time it could not now make a decision that would be of practical effect. No opinion was written.